                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division


JAMES HERBERT PARKER,

       Plaintiff,

V.                                                                    Civil Action No. 3:19CV644


UNKNOWN,

        Defendant.


                                   MEMORANDUM OPINION


        By Memorandum Order entered on October 9,2019, the Court conditionally docketed

Plaintiffs civil action. At that time, the Court directed Plaintiff to submit a statement under oath

or penalty of perjury that:

       (A)     Identifies the nature of the action;
       (B)     States his belief that he is entitled to relief;
       (C)     Avers that he is unable to prepay fees or give security therefor; and,
       (D)     Includes a statement of the assets he possesses.

See 28 U.S.C. § 1915(a)(1). The Court provided Plaintiff with an informa pauperis affidavit

form for this purpose and directed him to complete and return it to the Court. The Court warned

Plaintiff that a failure to complete and return the informa pauperis affidavit within thirty(30)

days of the date of entry thereof would result in summary dismissal of the action.

        Plaintiff has not complied with the orders of this Court. Plaintiff failed to return a

completed informa pauperis affidavit form.' As a result, he does not qualify for informa

pauperis status. Furthermore, he has not paid the statutory filing fee for the instant action.



       'Instead, Plaintiff returned the Court's October 9, 2019 Memorandum Order to the Court
with a note unrelated to his financial status and with the blank informa pauperis affidavit
attached. (ECF No. 6.) If Plaintiff wishes to bring an action in this Court he must comply with
the Court's directions.
See 28 U.S.C. § 1914(a). Such conduct demonstrates a willftil failure to prosecute. See Fed. R.

Civ. P. 41(b). Accordingly, this action will be DISMISSED WITHOUT PREJUDICE.

        An appropriate Order shall accompany this Memorandum Opinion.
                                                                                 /s/
                                                              M.ITannah Lauck
                                                              United State^^istrlct Judge
                                                           M.Hannah Lauck
                                                           United States District Judge
Date;      NQV 1 1| 2019
Richmond, Virginia
